department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp br2 tl-n-1671-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel small_business self-employed area - nashville cc sb nas from subject assistant chief_counsel administrative provisions judicial practice cc pa apjp refund of estate_tax overpayment vs crediting overpayment to remaining sec_6166 installments this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice is not to be used or cited as precedent legend decedent date date t u v w x y tl-n-1671-01 z issues whether decedent’s estate can obtain a refund of a portion of the estate_tax paid when the estate filed an extension request form which preceded the filing of the estate_tax_return and the making of an election under sec_6166 to pay the tax in installments whether sec_6403 relating to overpaid installments of tax is applicable to decedent’s estate’s dollar_figurev overpayment of the portion of the tax not eligible for deferral under sec_6166 conclusion sec_1 in order for the service to refund an amount of tax paid sec_6402 requires that there be an overpayment an overpayment exists when an amount of tax has been paid that exceeds the amount of tax properly due the amount of tax properly due in this case is dollar_figurex while the amount of tax paid with the extension request was only dollar_figurey thus there is no overpayment_of_tax which can be refunded sec_6403 does not apply in this case because the dollar_figurey was paid before the sec_6166 election was made the dollar_figurey was paid when decedent’s estate filed form_4768 extension of time to file return and pay tax which preceded the filing of the estate_tax_return and the making of the sec_6166 election thus the dollar_figurev overpayment should be applied to reduce the amount of tax deferred under sec_6166 as a result dollar_figurez is deferred under sec_6166 facts decedent died on date decedent’s estate timely applied for and was granted an extension of time to file decedent’s estate_tax_return and pay the estate_tax due until date along with the extension request form decedent’s estate remitted dollar_figurey as a payment of estimated estate_tax decedent’s estate filed the estate_tax_return form_706 within the extended due_date showing an estate_tax liability of dollar_figurew the form_706 included an election under sec_6166 to pay in installments the portion of the estate_tax attributable to decedent’s interest_in_a_closely_held_business decedent’s estate also included a refund claim with the form_706 seeking a refund of the overpaid portion of the estate_tax ineligible for deferral under sec_6166 decedent’s return was selected for examination and at the conclusion of the examination the parties agreed that dollar_figurex was the corrected estate_tax liability and dollar_figureu of the estate_tax liability was eligible for deferral under sec_6166 tl-n-1671-01 thus dollar_figuret dollar_figurex minus dollar_figureu was not eligible for deferral and was properly due with the filing of the estate_tax_return the estate overpaid this amount by dollar_figurev when it remitted the dollar_figurey the estate seeks a refund of the dollar_figurev net of the two past-due interest payments although the service granted the sec_6166 installment election the service failed to send decedent’s estate notices of when the first two interest payments were due consequently the estate has not yet made any interest payments however the service has not issued notice_and_demand for the unpaid interest amounts and therefore acceleration within the meaning of sec_6166 has not yet occurred at issue is whether the service may issue a refund net of the two past-due interest payments to decedent’s estate law and analysis as a general_rule the estate_tax_return form_706 and payment of the estate_tax liability of a decedent is due within nine months of the decedent’s death sec_6075 a as an exception to the general_rule sec_6166 of the internal_revenue_code provides that if the value of an interest_in_a_closely_held_business included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 estate_tax in two or more but not exceeding ten equal installments the first installment of tax must be paid on or before the date selected by the executor which is not more than years after the date prescribed by sec_6151 for payment of the tax an executor electing to defer estate_taxes under sec_6166 must make annual payments of interest during the deferral_period in particular interest must be paid annually during the period before the first installment of tax is due sec_6166 when an estate fails to make payments of principal or interest the service may terminate the deferred payment election and force an acceleration of payment of the estate_tax by issuing notice_and_demand sec_6166 sec_6402 authorizes the secretary_of_the_treasury to credit the amount of an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and subject_to certain limitations refund any balance to such person sec_6402 the regulations on procedure and administration provide that refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301_6402-2 in this case decedent’s estate filed a timely claim_for_refund tl-n-1671-01 sec_6403 further provides i n the case of a tax payable in installments if the taxpayer has paid as an installment of the tax more than the amount determined to be the correct amount of such installment the overpayment shall be credited against the unpaid installments if any if the amount already paid whether or not on the basis of installments exceeds the amount determined to be the correct amount of the tax the overpayment shall be credited or refunded as provided in sec_6402 sec_6403 the code and treasury regulations do not contain an all-inclusive definition of the term overpayment the united_states supreme court however has defined the term as any payment in excess of that which is properly due such an excess payment may be traced to an error in mathematics or in judgment or in interpretation of facts or law and the error may be committed by the taxpayer or by the revenue agents whatever the reason the payment of more than is rightfully due is what characterizes an overpayment 332_us_524 in 494_us_596 n the supreme court again addressed the meaning of the term overpayment stating that t he commonsense interpretation is that a tax is overpaid when a taxpayer pays more than is owed for whatever reason or no reason at all although a taxpayer may overpay an installment of the tax this is not an overpayment within the meaning of sec_6402 see 85_tc_445 acq 1986_2_cb_1 stating that an overpayment of an installment is not an ‘overpayment of tax’ until the entire amount of the tax has been paid citing 271_us_348 357_us_63 sec_7422 provides the authority for a taxpayer to institute a civil_action for refund of overpaid taxes as a general_rule a taxpayer can obtain judicial review under the refund method by instituting a suit_for_refund in a federal district_court or the united_states claims_court having first paid the full amount of the taxes that the service has determined are due 362_us_145 under this so-called full_payment_rule it has generally been accepted by the courts that there can be no deviation from the requirement that full payment of the disputed tax be made thus in order to gain access to the courts to file a refund claim an estate previously had to pay the entire estate_tax liability payment of the sec_6166 installments due prior to instituting suit was insufficient to invoke jurisdiction 933_f2d_991 fed cir abruzzo v united_states cl_ct tl-n-1671-01 the internal_revenue_service restructuring and reform act of enacted sec_7422 thereby creating an exception to the full_payment_rule pub_l_no sec_7422 provides that the district courts of the united_states and the united_states court of federal claims have jurisdiction to determine the correct amount of estate_tax liability including any refund of estate_taxes notwithstanding that the full amount of the estate_tax liability has not been paid_by reason of an election under sec_6166 sec_7422 is effective for refund claims filed after date the additional jurisdiction granted to the district courts and the court of federal claims under sec_7422 is invoked only when the lack of full payment is the sole reason why refund jurisdiction would have been denied under prior_law the enactment of sec_7422 does not change the fact that there must be an overpayment of the entire estate_tax liability in order to obtain a refund nothing in sec_7422 authorizes the payment of a refund merely because one or more estate_tax installments have been overpaid or because the amount not eligible for deferral has been overpaid in the present situation the dollar_figurey paid_by decedent’s estate with the form_4768 extension request does not exceed the correct_tax liability for the tax_year dollar_figurex although decedent’s estate paid more than the portion of the tax not eligible for deferral the entire estate_tax liability was not satisfied by the dollar_figurey payment consequently applying the rationale of jones supra there is no overpayment upon which to issue a refund because decedent’s estate did not overpay its entire estate_tax liability moreover sec_6403 is not applicable to the dollar_figurev the overpayment of the portion of tax not eligible for deferral because the dollar_figurev was paid prior to making the sec_6166 installment election and was not paid as an installment of the tax compare 92_tc_714 aff’d 928_f2d_901 9th cir holding that sec_6403 applies to overpaid installments thus the service should use the dollar_figurev to reduce the amount of tax that would otherwise be deferred dollar_figureu consequently the amount which should be deferred is dollar_figurez and each installment of principal due in years five through fourteen of the deferral_period is one-tenth of dollar_figurez interest in years one through four at the rate of is computed upon dollar_figurez the amount being deferred then because decedent’s estate failed to pay its interest payments in years one and two interest at the underpayment rate prescribed by sec_6621 will be computed on those delinquent interest payments see sec_6601 a although decedent’s estate is in default on the interest payments due in years one and two we suggest that the service give decedent’s estate time to cure the default ie pay the delinquent amounts before issuing notice_and_demand and terminating the sec_6166 installment privilege tl-n-1671-01 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have questions please contact susan l hartford at curtis g wilson by ____________________ michael l gompertz assistant to the branch chief branch
